Exhibit 10.3

NON-SOLICITATION AGREEMENT

This Non-Solicitation Agreement is made and entered into as of January 8, 2007,
by WinWin Gaming, Inc., a Delaware corporation (“WinWin”), in favor of and for
the benefit of Solidus Networks, Inc., a Delaware corporation (“Solidus”).

Recitals

A.                                    WinWin and Solidus are engaged in
negotiations concerning a potential strategic transaction between the parties.

B.                                    WinWin is executing and delivering this
Agreement in consideration of, and in order to induce, Solidus’s continued
participation in such negotiations.

Agreement

The parties to this Agreement, intending to be legally bound, agree as follows:

1.                                      WinWin shall immediately cease and cause
to be terminated any existing discussions with any person that relate to any
Acquisition Proposal. Between the date of this Agreement and 11:59 p.m. PST on
the date that is thirty (30) days after the date of this Agreement (the “No-shop
Period”), WinWin shall not, directly or indirectly, nor shall WinWin authorize
or permit any Representative of WinWin directly or indirectly to, (a) solicit,
initiate, encourage, induce or facilitate the making, submission or announcement
of any Acquisition Proposal or take any action that could reasonably be expected
to lead to an Acquisition Proposal, (b) furnish any information regarding WinWin
to any person in connection with or in response to an Acquisition Proposal or an
inquiry or indication of interest that could lead to an Acquisition Proposal,
(c) engage in discussions or negotiations with any person with respect to any
Acquisition Proposal, (d)  approve, endorse or recommend any Acquisition
Proposal or (e) enter into any letter of intent or similar document or any
contract contemplating or otherwise relating to any Acquisition Transaction.
Without limiting the generality of the foregoing, WinWin acknowledges and agrees
that any action inconsistent with any of the provisions set forth in the
preceding sentence by any Representative of WinWin, whether or not such
Representative is purporting to act on behalf of any of WinWin, shall be deemed
to constitute a breach of this Section 1 by WinWin.

2.                                      During the No-shop Period, WinWin shall
promptly (and in no event later than 24 hours after receipt of any Acquisition
Proposal, any inquiry or indication of interest that could lead to an
Acquisition Proposal or any request for nonpublic information) advise Solidus
orally and in writing of any Acquisition Proposal, any inquiry or indication of
interest that could lead to an Acquisition Proposal or any request for nonpublic
information relating to WinWin (including the identity of the person making or
submitting such Acquisition Proposal, inquiry, indication of interest or
request, and the terms thereof) that is made or submitted by any person during
the No-shop Period.  WinWin shall keep Solidus fully informed with respect to
the status of any such Acquisition Proposal, inquiry, indication of interest or
request and any modification or proposed modification thereto.

1


--------------------------------------------------------------------------------


3.                                      WinWin agrees not to release or permit
the release of any person from, or to waive or permit the waiver of any
provision of, any confidentiality, “standstill” or similar agreement to which
WinWin is a party or under which WinWin has any rights, and will use its best
efforts to enforce or cause to be enforced each such agreement at the request of
Solidus.

4.                                      As used herein, the following terms have
the meanings ascribed to them below:

(a)                                  “Acquisition Proposal” shall mean any offer
or proposal (other than an offer or proposal made or submitted by Solidus)
contemplating or otherwise relating to any Acquisition Transaction.

(b)                                  “Acquisition Transaction” shall mean any
transaction involving: (i) the sale, license, disposition or acquisition of all
or a substantial portion of the business or assets of WinWin; (ii) the issuance,
disposition or acquisition of (A) any capital stock or other equity security of
WinWin (other than WinWin’s Common Stock issued to employees of WinWin upon
exercise of WinWin’s options in routine transactions in accordance with WinWin’s
past practices), (B) any option, call, warrant or right (whether or not
immediately exercisable) to acquire any capital stock or other equity security
of WinWin, or (C) any security, instrument or obligation that is or may become
convertible into or exchangeable for any capital stock or other equity security
of WinWin; or (iii) any merger, consolidation, share exchange, business
combination, reorganization, recapitalization or similar transaction involving
WinWin.

(c)                                  “Representatives” shall mean officers,
directors, employees, partners, agents, attorneys, accountants, advisors and
representatives.

5.                                      Attorneys’ Fees.  If any legal action
relating to this Agreement or the enforcement of any provision of this Agreement
is brought against any party hereto, the prevailing party shall be entitled to
recover reasonable attorneys’ fees, costs and disbursements (in addition to any
other relief to which the prevailing party may be entitled).

6.                                      Notices.  Any notices and other
communications required or permitted under this Agreement shall be in writing
and shall be delivered (a) personally by hand or by courier, (b) mailed by
United States first-class mail, postage prepaid or (c) sent by facsimile, to a
party’s address or facsimile number as follows:

if to WinWin:

WinWin Gaming, Inc.
8687 West Sahara, Suite 201
Las Vegas, NV 89117
Tel:   (702) 212-4530
Fax:  (702) 212-4553
Attention:  Patrick Rogers

2


--------------------------------------------------------------------------------


with a copy to:

Thelen Reid & Priest LLP
701 Eighth Street, N.W.
Washington, D.C.  20001
Tel:   202.508.4281
Fax:  202.654.1804
Attention:  Louis A. Bevilacqua

if to Solidus:

Solidus Networks, Inc.
101 Second Street, Suite 1100
San Francisco, California  94105
Tel:   (415) 281-2200
Fax:  (415) 281-2202
Attention:  Steven L. Zelinger

with a copy to:

Cooley Godward Kronish LLP
101 California Street, 5th Floor
San Francisco, CA  94111
Tel:   (415) 693-2000
Fax:  (415) 693-2222
Attention:  Kenneth L. Guernsey

or at such other address or facsimile number as a party may designate by giving
at least ten days’ advance written notice to the other party.  All such notices
and other communications shall be deemed given upon (a) receipt or refusal of
receipt, if delivered personally, (b) three days after being placed in the mail,
if mailed, or (c) confirmation of facsimile transfer, if faxed.

7.                                      Counterparts; Exchanges by Facsimile.
 This Agreement may be executed in several counterparts, each of which shall
constitute an original and all of which, when taken together, shall constitute
one agreement.  The exchange of a fully executed Agreement (in counterparts or
otherwise) by facsimile shall be sufficient to bind the parties to the terms and
provisions of this Agreement.

8.                                      Governing Law.

(a)                                  This Agreement shall be construed in
accordance with, and governed in all respects by, the internal laws of the State
of California (without giving effect to principles of conflicts of laws).

(b)                                  Any legal action relating to this Agreement
or the enforcement of any provision of this Agreement may be brought or
otherwise commenced in any state or federal court located in San Francisco,
California.

3


--------------------------------------------------------------------------------


9.                                      Waiver.

(a)                                  No failure on the part Solidus to exercise
any power, right, privilege or remedy under this Agreement, and no delay on the
part of Solidus in exercising any power, right, privilege or remedy under this
Agreement, shall operate as a waiver of such power, right, privilege or remedy;
and no single or partial exercise of any such power, right, privilege or remedy
shall preclude any other or further exercise thereof or of any other power,
right, privilege or remedy.

(b)                                  Solidus shall not be deemed to have waived
any claim arising out of this Agreement, or any power, right, privilege or
remedy under this Agreement, unless the waiver of such claim, power, right,
privilege or remedy is expressly set forth in a written instrument duly executed
and delivered on behalf of Solidus; and any such waiver shall not be applicable
or have any effect except in the specific instance in which it is given.

10.                               Amendments.  This Agreement may not be
amended, modified, altered or supplemented other than by means of a written
instrument duly executed and delivered on behalf of Solidus and WinWin.

11.                               Severability.  Any term or provision of this
Agreement that is invalid or unenforceable in any situation in any jurisdiction
shall not affect the validity or enforceability of the remaining terms and
provisions of this Agreement or the validity or enforceability of the offending
term or provision in any other situation or in any other jurisdiction.  If a
final judgment of a court of competent jurisdiction declares that any term or
provision of this Agreement is invalid or unenforceable, the parties hereto
agree (a) that the court making such determination shall have the power to limit
such term or provision, to delete specific words or phrases from such term or
provision or to replace such term or provision with a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision and (b) that this Agreement shall be
enforceable as so modified.  In the event such court does not exercise the power
granted to it in the prior sentence, the parties hereto agree to replace such
invalid or unenforceable term or provision with a valid and enforceable term or
provision that will achieve, to the extent possible, the economic, business and
other purposes of such invalid or unenforceable term.

12.                               Entire Agreement.  This Agreement sets forth
the entire understanding of the parties relating to the subject matter thereof
and supersedes all prior agreements and understandings among or between any of
the parties relating to the subject matter thereof.

13.                               Construction.

(a)                                  For purposes of this Agreement, whenever
the context requires: the singular number shall include the plural, and vice
versa; the masculine gender shall include the feminine and neuter genders; the
feminine gender shall include the masculine and neuter genders; and the neuter
gender shall include the masculine and feminine genders.

(b)                                  The parties hereto agree that any rule of
construction to the effect that ambiguities are to be resolved against the
drafting party shall not be applied in the construction or interpretation of
this Agreement.

4


--------------------------------------------------------------------------------


(c)                                  As used in this Agreement, the words
“include” and “including,” and variations thereof, shall not be deemed to be
terms of limitation, but rather shall be deemed to be followed by the words
“without limitation.”

[Signature page follows]

5


--------------------------------------------------------------------------------


In Witness Whereof, WinWin has caused this Agreement to be duly executed and
delivered as of the date first written above.

WinWin

WinWin Gaming, Inc.

 

a Delaware corporation

 

 

 

 

 

By:

 /s/ Patrick Rogers

 

 

 

 

Printed Name:

Patrick Rogers

 

 

 

 

Title:

President / CEO

 

 

 

 

Accepted and Acknowledged by:

 

 

 

Solidus Networks, Inc.

 

a Delaware corporation

 

 

 

 

 

By:

 /s/ Steve Zelinger

 

 

 

 

Printed Name:

Steve Zelinger

 

 

 

 

Title:

General Counsel / Executive Vice President

 

 

 

[SIGNATURE PAGE TO NON-SOLICITATIOIN AGREEMENT]

6


--------------------------------------------------------------------------------